Citation Nr: 0803398	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for the residuals of 
testicular cancer and removal of lymph nodes, to include as 
the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  

In a May 2006 statement, the veteran withdrew his request for 
a hearing before a Decision Review Officer (DRO).  In a 
November 2006 statement, the veteran withdrew his request for 
a personal hearing before a member of the Board.  38 C.F.R. 
§ 20.704(e).  Accordingly, the Board will proceed with 
consideration of this appeal based on the evidence of record.  

The issue of entitlement to service connection for testicular 
cancer and removal of lymph nodes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have PTSD that is 
causally or etiologically related to his active service.

3.  The veteran has not been shown to have depression that is 
causally or etiologically related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  The criteria for service connection for depression have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told of the need to submit any evidence 
in his possession that pertains to the claims.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in March 2006, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not warranted 
for PTSD or depression.  

The Board acknowledges that the veteran has not had VA 
examinations specifically for his claims for PTSD and 
depression.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed for the claim for 
depression because there is no evidence of depression in-
service or shortly thereafter.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  The Board also concludes 
that an examination is not needed for  PTSD because there are 
no post-service diagnoses of PTSD that have been related to 
an in-service stressor.  Further, no competent evidence has 
been submitted to indicate that either disability is 
associated with an established event, injury, or disease in 
service or during the presumptive period.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claims for PTSD and depression 
in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not 
in conflict with § 5103A(d) and evidence of record 
"establishing that the veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.





LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

1.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service nor did he 
serve in Vietnam in country.  The veteran's duties as 
verified by service personnel records have not been 
recognized as combat-related.  In this regard, the veteran's 
service records list his military occupational specialty as 
auto mechanic.  Further, his service records did not show 
that he received any awards or decorations indicative of 
combat service, such a Bronze Star with V Device or Purple 
Heart.  The Board does acknowledge that the veteran has been 
awarded the National Defense Service Medal; however, this 
award is not indicative of combat.  As such, the Board finds 
that the veteran is not shown to have engaged in combat with 
the enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In his May 2004 PTSD 
questionnaire, the veteran listed his stressors as his 
brother's suicide in August 1972, a recruit slashing his 
wrists, being hit in the head by a thrown helmet, and getting 
metal in his right shoulder after a Marine dropped a hand 
grenade.  The veteran contended that he developed PTSD 
symptoms as a result of these incidents.  

The Board notes that other than the veteran's statements and 
testimony regarding the occurrence of the aforementioned 
stressors, the claims folder does not contain any additional 
evidence of the events' actual happening.  In fact, the 
veteran noted in his May 2004 questionnaire that he did not 
report the incidents to his drill instructors and did not 
seek medical treatment.  

Additionally, the veteran's service medical records do not 
support his claim.  The veteran's November 1971 enlistment 
examination and report of medical history were negative for 
complaints, treatment, or diagnosis of PTSD.  His June 1976 
separation examination was also negative for complaints, 
treatment, or diagnosis of PTSD, anxiety, depression or 
excessive worry, or nervous trouble of any sort.  Similarly, 
the veteran's service personnel records do not support his 
claim as they contain no documentation of any of his alleged 
stressors.  

Regardless of whether the veteran's alleged stressors are 
verified, the Board notes that the veteran does not have a 
diagnosis of PTSD that was related to any his in-service 
stressors.  The Board finds it significant that after a 
comprehensive PTSD evaluation in April 2004, a VA clinical 
psychologist concluded that the veteran did not meet the DSM 
IV criteria for PTSD.  Additionally, the psychologist 
concluded that his PTSD symptoms were related to a non-
military motorcycle accident.  Although the veteran's most 
recent VA treatment records indicated that in January 2006 he 
was found to have PTSD by a nurse practitioner, there are no 
findings relating that diagnosis to any of his alleged 
military stressors.  

In sum, VA is unable to verify the veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  In any event, the veteran's diagnosis of PTSD 
has not been related specifically to any in-service stressor.  
Thus, because the veteran's diagnosis of PTSD was not based 
upon a verified in-service stressor, the claim for service 
connection for PTSD must be denied.  Further, although the 
veteran might sincerely believe that he suffers from PTSD and 
it is related to his service, they are not medical 
professionals competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to verified 
stressors, service connection cannot be granted.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for PTSD is denied.

2.  Depression

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
depression.  The Board acknowledges that the veteran 
currently has depression.  However, in order to establish 
service connection, there must be competent evidence 
establishing an etiological relationship between an injury in 
service and the current disability.  In this case, there were 
no in-service findings of depression.  After careful 
consideration, the Board concludes that the veteran is not 
entitled to service connection for depression.  

The veteran's service medical records were negative for 
complaints, treatment, or diagnosis of depression.  The 
veteran's November 1971 enlistment examination and report of 
medical history were negative for complaints, treatment, or 
diagnosis of depression.  Moreover, his June 1976 separation 
examination was also negative for complaints, treatment, or 
diagnosis of anxiety, depression or excessive worry, or 
nervous trouble of any sort.  

Although the veteran has a current diagnosis of major 
depressive disorder, the evidence of record does not show a 
relationship to the veteran's military service.  In October 
2003, Dr. D.V.H. diagnosed the veteran with a mood disorder 
secondary to his physical health difficulties with major 
depressive features.  In addition, in a November 2003 VA 
mental health assessment, it was noted that the veteran began 
experiencing depression and anxiety in the mid 1980s 
secondary to a serious accident and testicular cancer.  In 
August 2005, the veteran's stressors were his children 
serving in the military.  Most recently in January 2006, the 
examiner indicated that the veteran's depression was related 
mostly to pain, lack of activity, and financial concerns.  As 
such, the veteran has not been shown to have a diagnosis of 
depression that has been related to his military service.  

To the extent that the veteran contends that he has had 
depression since military service, in accordance with 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the 
Board concludes that the veteran is competent to give 
evidence concerning his continuity of symptoms after service.  
See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses).  However, the 
veteran is not competent to testify that he developed 
depression from an event in military service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran, 
as a layperson, is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the veteran's claim cannot be granted based upon the 
lack of medical nexus associating his current findings of 
depression to his service.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  In fact, the Board 
finds that the more persuasive evidence suggests that the 
veteran's depression is related to non-military events and 
did not begin until the mid 1980s following a motorcycle 
accident.  Although the veteran might sincerely believe that 
his depression is related to military service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In conclusion, the veteran has been shown to have depression.  
However, the service medical records were absent for any 
indications of depression, and the competent medical evidence 
does not reveal a nexus to depression occurring in service.  
Further, the more persuasive evidence reflects that the 
veteran's depression is related to non-service related 
events.  As such, service connection for depression must be 
denied.  38 C.F.R. § 3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for depression is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.


REMAND

3.  Entitlement to service connection for the residuals of 
testicular cancer and removal of lymph nodes, to include as 
the result of exposure to herbicides.

In June 2005, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in order for VA to obtain 
records pertaining to treatment for testicular cancer and 
removal of lymph nodes from Dr. H., M.D. at M.S.H.  In July 
2005, VA requested these records using a different address 
than the one provided by the veteran.  In August 2005, the 
request to Dr. H was returned with the notation that the 
doctor was not at that address.  VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include private medical care 
providers, and that a follow-up request is required if VA 
receives information that a subsequent request could result 
in obtaining the records.  38 C.F.R. § 3.159(c)(1).  In this 
regard, VA received notice that address used to contact Dr. H 
was not correct and also not the address the veteran 
provided.  The Board also notes that there are no treatment 
records pertaining to the veteran's treatment for testicular 
cancer and removal of lymph nodes in the claims file.  As 
such, the Board finds that a remand is necessary to attempt 
to obtain records from Dr. H. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
the veteran's treatment records pertaining 
to his claim for entitlement to service 
connection for the residuals of testicular 
cancer and the removal of lymph nodes by 
Dr. H at M.S.H.  It should be noted that 
the veteran provided an address for Dr. 
M.S.H. in his June 2005 VA Form 21-4142.  
If necessary, the AMC/RO should make 
further efforts to get the proper address.

2.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to service connection for the 
residuals of testicular cancer and the 
removal of lymph nodes must be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


